          Case 1:18-cv-11524-RA Document 32 Filed 11/20/19 Page 1 of 4

UNITED STATES DISTRICT COURT                                    USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                   DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC#:
                                                                DATE FILED: 11 / LO [ ( q
 RUTH SARIT, on behalf of herself and others
 similarly situated,

                             Plaintiff,
                                                               No. 18-CV-11524 (RA)
                        V.
                                                                       ORDER
 WESTSIDE TOMATO, INC. doing business
 as ARTE CAFE, ROBERT MALTA, MARC
 LNU, and ERNESTO MATIAS LOPEZ,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Ruth Sarit filed this action on December 10, 2018, primarily alleging violations

of Title VII, the Fair Labor Standards Act, and the New Yok Labor Law against her former

employer. See Dkt. 1. On April 4, 2019, Defendants filed a motion to compel arbitration, attaching

to their motion the Employee New Hire Pack, an agreement Plaintiff received and signed prior to

commencing her employment, which contained a binding arbitration provision. See Dkts. 23, 23-

4, 23-5. On April 18, 2019, Plaintiff filed a letter informing the Court that she did not oppose

Defendants' motion to compel arbitration, but requesting that the Court retain jurisdiction "for any

future actions." See Dkt. 24. The Court granted Plaintiffs request and stayed the case on April

19,2019. SeeDkt.25.

       On October 24, 2019, Plaintiff moved to reopen the case under Federal Rule of Civil

Procedure 60(b ), as well as for sanctions against Defendants. See Dkt. 26. According to Plaintiff,

after she filed for arbitration with the American Arbitration Association ("AAA") on June 24,

2019, the AAA requested that Defendants pay "their share of the filing fees," in the amount of

$1,900, yet Defendants have failed to do so. Id. at 2. Plaintiff asserts that the AAA "made no less
           Case 1:18-cv-11524-RA Document 32 Filed 11/20/19 Page 2 of 4

than six requests" to Defendants "to pay their share of the filings fees" between July 30, 2019 and

October 7, 2019. Id. at 2-3. Defendants, however, repeatedly refused to pay the fee or otherwise

substantively respond to the AAA's requests. Because Defendants failed to pay their share of the

filing fees and Plaintiff could not "afford the arbitrators [sic] fees to unilaterally arbitrate the case,"

the AAA ultimately terminated the case on October 23, 2019. Id. at 3. The AAA stated that its

reason for closing the case was because Defendants "ha[ d] failed to submit the previously

requested filing fee." Id. at Ex. 7. Plaintiff alleges that Defendants, "by refusing to pay their share

of the arbitration," have defaulted in the arbitration. Id. at 4-5.

        On November 6, 2019, Defendants filed a brief response to Plaintiffs letter motion. See

Dkt. 30. Plaintiff replied on November 13, 2019. See Dkt. 31.

        Rule 60(b) of the Federal Rules of Civil Procedure provides that "the court may relieve a

party ... from a final judgment, order, or proceeding" for certain enumerated reasons, see Fed. R.

Civ. P. 60(b)(l)-(5), or for "any other reason that justifies relief." Fed. R. Civ. P. 60(b)(6); see

also JSC Holding AG v. Nobel Biocare Finance AG, 688 F.3d 98, 109 (2d Cir. 2012) ("Rule

60(b)(6) relief is only available if Rules 60(b)(l) through (5) do not apply, and if extraordinary

circumstances are present or the failure to grant relief would work an extreme hardship on the

movant.") (citation omitted). "The decision whether to grant a party's Rule 60(b) motion is

committed to the 'sound discretion' of the district court." Stevens v. Miller, 676 F.3d 62, 67 (2d

Cir. 2012) (citation omitted). Although Rule 60(b) "is a 'grand reservoir of equitable power to do

justice in a particular case,' ... the party seeking to avail itself of the Rule [must still] demonstrate

that 'extraordinary circumstances' warrant relief." Id. (citations omitted). Furthermore, a motion

under Rule 60(b) "must be made within a reasonable time." Fed. R. Civ. P. 60(c)(l).

        The Court finds that relief under Rule 60(b)(6) is proper here. As an initial matter, Section

13 of the Employee New Hire Pack clearly provides: "Employer and Employee shall each pay

one-half of the costs and expenses of such arbitration, and each party shall pay its own costs and
                                                    2
          Case 1:18-cv-11524-RA Document 32 Filed 11/20/19 Page 3 of 4

attorneys' fees, if any." Dkt. 23-4 at 6. Applicable rules under the AAA reinforce the conclusion

that Defendants were obligated to pay the $1,900 amount.                  In particular, the AAA's

Employment/Workplace Fee Schedule provides that in a single arbitrator employment dispute filed

by the employee, the employee pays a "[n]on-refundable filing fee capped at $300," while the

employer pays, among other things, a "[n]on-refundable filing fee of $1,900." See Dkt. 31 at Ex.

A. Plaintiff submitted her portion of the arbitration filing fees on June 20, 2019. See Dkt. 26 at

Exs. 3 & 6. Despite the plain language of the Employee New Hire Pack and the AAA rules,

however, Defendants have apparently refused to pay any amount, let alone the $1,900 that was

requested several times by the AAA.         See id.    Indeed, the AAA terminated the arbitration

proceeding on October 23, 2019 because Defendants had "failed to submit the previously

requested filing fee." See id. at Ex. 7.

        Moreover, it was Defendants who moved to compel arbitration, not Plaintiff.                 Yet

Defendants have offered virtually no explanation for their refusal to pay the requisite fees. In fact,

in response to Plaintiffs letter motion, Defendants submitted a one-paragraph letter that not only

misstates the facts, but also fails to cite any legal authority whatsoever for the misguided

proposition that Plaintiff should bear the entire cost of the arbitration. Just because the AAA gave

Plaintiff the option of paying the entirety of the fees does not mean that it was Plaintiffs obligation

to do so. The opposite is true. See Howardv. Anderson, 36 F. Supp. 2d 183, 185 (S.D.N.Y. 1999)

(in order to preserve Title VII's "remedial and deterrent function," courts have "held that

arbitration agreements cannot impose steep filing fees ... or shift fees so that plaintiffs are required

to pay part of the arbitrator's compensation").

        As Judge Oetken found on substantially similar facts in Polit v. Global Foods

International, Corp., No. 14-CV-7360 (JPO), 2016 WL 632251 (S.D.N.Y. Feb. 17, 2016), "this is

an extraordinary case in which [Plaintiff] would suffer extreme hardship were relief denied" since



                                                   3
          Case 1:18-cv-11524-RA Document 32 Filed 11/20/19 Page 4 of 4


Plaintiff has "diligently pressed [her] claims" and "paid [her] share of the filing fees." 2016 WL

632251, at *2. To deny the Rule 60(b) motion would be to deny Plaintiff her "day in any judicial

or arbitral forum" since Defendants "will have evaded the possibility of liability by demanding

arbitration and then defaulting in the arbitration proceeding." Id. Defendants here have refused

to pay their share of the arbitration costs-umeasonably-and have therefore defaulted in the

arbitration proceeding. And, at the same time, Defendants have offered no legitimate explanation

for their default. Reinstatement of the case is thus appropriate. See id.

       Finally, while Defendants' conduct appears to "smack of an intentional pattern of

gamesmanship and delay," Stanley v. A Better Way Wholesale Autos, Inc., No. 17-cv-01215-MPS,

2018 WL 3872156, at *7 (D. Conn. Aug. 15, 2018), the Court declines to rule on Plaintiffs

sanctions request at this time. See Int'! Techs. Marketing, Inc. v. Verint Sys., Ltd., No. 15-cv-2457-

GHW, 2019 WL 1244493, at *9 (S.D.N.Y. Mar, 18, 2019). The Court thus denies Plaintiffs

request for sanctions without prejudice to renew, if appropriate, at a later date.

       For the foregoing reasons, Plaintiffs motion to reopen the case is GRANTED, and

Plaintiffs motion for sanctions in DENIED. The Clerk of Court is respectfully directed to close

the motion at Dkt. 26.

       The parties are directed to meet and confer about next steps in this case, and to jointly

submit a proposed schedule to the Court no later than December 4, 2019.

SO ORDERED.
                                                              f

 Dated:          November 20, 2019
                 New York, New York                       I           C


                                                          (l ~--
                                                          I       i




                                                      Roiuire Abrams
                                                      United States District Judge




                                                  4
